DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 1-12 are pending.

3.	Applicant’s submission of IDS filed on 6/30/21 and 8/2/21 has been considered.  

4.	The following rejection remains.

5.  	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

6.	Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over  U.S. Pub. 2009/0291062 (IDS reference, of record) in view of U.S. Pat 6,171,586 (IDS reference, of record) and Laursen et al (Basic and Clinical Pharmacology and Toxicology, vol.98 pp.218-221, 2006, of record) for the reasons set forth in the office action mailed on 12/30/20.

The ‘062 publication teaches formulations comprising TNF alpha antibody including adalimumab in the presence of adequate pharmaceutical carrier including histidine, methionine, polysorbate and mannitol at pH5.8 ([238]) and the formulation is stable at least 1 month after 

The disclosure of the ‘805 publication differs from the instant claimed invention in that it does not use citrate/phosphate combination and the stabilizer concentration of less than 300mM as in claims 1-12 of the instant application.

The ‘586 patent teaches use of acetate buffer, polysorbate and sucrose (e.g. stabilizer) at pH about 4.8-5.5 and the amount of antibody is about 30-50mg/ml (claims 1-20), sucrose/mannitol is about 220Mm.  The ‘586 patent teaches the formulation comprising is suitable for any antibody (note claim 1) and the formulation is isotonic (claims 1-2).  The ‘586 patent teaches that the antibody formulations reduce aggregation and improve overall stability of the antibody (col. 2-8).

Laursen et al discloses that the citrate buffer cause pain in drug deliveries and histidine and/or saline is better over citrate (abstract, discussion, p. 221) providing a rationale to leave citrate out of the buffer formulation.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ antibody formulations comprising histidine or acetate buffer at a known concentration  polysorbate and stabilizer as taught by the ‘586 patent and Laursen reference to the adailimumab formulation taught by the ‘062 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the use of acetate or histidine buffer with stabilizer reduces aggregations and maintains osmolarity of formulation in addition to improve overall stability of the antibody and the known concentrations of excipients provide optimization more convenient.  Further, given that the citrate buffer causes pain, the Laursen reference provides a rationale to leave citrate buffer out of antibody formulation which prohibits combination of citrate and phosphate.


Applicant’s response filed on 6/30/21 has been fully considered but they were not persuasive.

Applicant has asserted that there is no motivation to combine the references as the cited references do not disclose “free of citrate and phosphate buffer” that is required in claim 1 of the instant application and the combination fails to teach all the limitations of the claimed invention.

Applicant has further asserted that the ‘062 publication fails to teach adalimumab, a buffer, stabilizer at pH 5-6 and free of citrate and phosphate buffer as claimed.  There is no reasonable predictability to combine the references to result in the claimed invention from the long list of the suggested antibodies that lead to bispecific antibodies.

Unlike Applicant’s assertion, the formulation disclosed in the [236] for adalimumab is the commercial formulation and well known.  The formulation comprises phosphate, citrate buffer, mannitol and NaCl.  IN light of the Laursen reference, the citrate buffer is associated with pain issue and provides reasons to delete citrate or replaces with histidine based buffer as discussed previously. 

Although claims of the ‘062 publication comprises antibody and water (claim 1), it does not exclude use of buffer (note Table 27) and allows further addition of polyol or polysorbate (claims 42-44).  The claim 33 includes adalimumab or IL-12 antibody.  

However, even though it is generally known that one antibody composition may not work for another antibody, the ‘062 publication allows combination of IL-12 antibody and TNFa antibody ([120]).  In addition to the bispecific combination or dual antibody formation between IL-12 

In addition, the claimed “free of citrate and phosphate buffer” is interpreted as the claimed composition is free of both citrate and phosphate combination in which it allows citrate or phosphate alone as a buffer.  As the adalimumab in both citrate and phosphate buffer is well known in the art ([236]), motivation to remove citrate buffer is provided by the Larsen reference.  Note that the Larsen reference teaches that the citrate is associated with the pain upon injection.

Moreover, Applicant’s assertion having no motivation to combine the references is based on that the ‘062 publication suggests no buffer and no ionic excipients.  Unlike Applicant’s assertion, it is not limited to such compositions.  As long as Dh in aqueous formulation is smaller than the buffer solution, the buffer is allowed and the ‘062 publication allows PBS ([0177]).  As such, the ‘062 publication in view of Larsen suggests adalimumab formulation in phosphate buffer as in PBS or without citrate buffer.

Fig 2 of the ‘062 publication shows NaCl has larger Dh compared to sugar and the ‘586 publication shows (col. 26-27) that it is desirable to use sugar as a tonicifier than salt to minimize oxidation. Acetate buffer and no NaCl combination is suggested from the ‘586 publication (claims 1-29).

The additional references as in exhibit A-D do not support specific conditions of the claimed invention comprising adalimumab, stabilizer and a buffer in the absence of citrate and phosphate at pH 5-6. The general conditions is disclosed how structures, solubility and/or sequences of CDR mutation plays roles in binding of the antigen.  NO references discloses or suggests formulations regarding adalimumab or IL-12.  Indeed, the Wang reference (Exhibit A, J. Pharmaceutical Sciences, vol. 96, no. 1, pp. 1-36, previously submitted) shows majority of the FDA approved therapeutic antibodies (note Table 1, p. 2-4) are formulated in 5-50mM of phosphate or histidine buffer, about 100mM trehalose/sucrose or 0.1% of polysorbaste at about pH 6 that is encompassed by the claimed formulation.



7.           No claims are allowable. 

8.	       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yunsoo Kim whose telephone number is 571-272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5:00pm.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Patent Examiner
Technology Center 1600
August 5, 2021
/YUNSOO KIM/Primary Examiner, Art Unit 1644